

Exhibit 10.3
VOTING AND SUPPORT SETTLEMENT AGREEMENT
This Agreement (this “Agreement”) is made and entered into as of March 28, 2016,
by and between Ambac Financial Group, Inc. (the “Company”) and Cornwall Master
LP (“Cornwall”) (the Company and Cornwall, each a “Party” to this Agreement, and
collectively, the “Parties”).
RECITALS
WHEREAS, Cornwall has communicated with the Company concerning the affairs of
the Company, including possible additions to the membership of its board of
directors (the “Board”);
WHEREAS, the Company and Cornwall each desire that the Company increase the size
of the Board and add two new members (who shall also be added to the Board of
Ambac Assurance Corp. following the 2016 Annual Meeting) and desire that such
new members be nominated for election at the 2016 annual meeting of stockholders
of the Company, including any adjournment or postponement thereof (the “2016
Annual Meeting”);
WHEREAS, the Company and Cornwall have each determined to come to agreement with
respect to the foregoing and certain other matters, as provided in this
Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the Parties, intending to be legally bound hereby, agree as follows:
1.Board Matters; Board Appointments; 2016 Annual Meeting.
(a)    Effective as of the execution of this Agreement, Cornwall on behalf of
itself and its Affiliates hereby agrees that it shall not, and that it and any
of its Affiliates shall not (and shall use reasonable best efforts to cause its
Associates not to), (i) nominate or recommend for nomination any person for
election at the 2016 Annual Meeting, directly or indirectly, (ii) submit any
proposal for consideration at, or bring any other business before, the 2016
Annual Meeting, directly or indirectly, (iii) initiate, encourage or participate
in any “withhold” or similar campaign with respect to the 2016 Annual Meeting,
directly or indirectly, or (iv) publicly or privately encourage or support any
other stockholder to take, or support in the taking of, any of the actions or
matters described in this Section 1(a).
(b)    The Board and all applicable committees of the Board shall promptly take
all necessary actions, pursuant to the Bylaws so that (i) the Board shall be
increased in size to eight members (from six), effective as of March 28, 2016
through the time that is immediately prior to the election of directors at the
2016 Annual Meeting, and then shall be reduced in size to six directors as of
the election of directors at the 2016 Annual Meeting, it being understood that
there shall be only six directors to be elected at the 2016 Annual Meeting; (ii)
Ian Haft (the “Cornwall Nominee”) and David Herzog (the “Independent Nominee”),
each of whom has consented to such appointment and agreed to serve on the Board,
shall be appointed to the Board to fill the resulting vacancies from the
increase of the size of the Board, effective March 28, 2016; (iii) the Board
shall nominate each of the Cornwall Nominee, the Independent Nominee, along with
Alexander Greene, C. James Prieur, Jeffrey Stein and Nader Tavakoli
(collectively, the “2016 Board Nominees”) as directors for election to the Board
at the 2016 Annual Meeting; (v) at the 2016 Annual Meeting, two (2) of the
directors serving on the Board on the date hereof (being Eugene Bullis and
Victor Mandel) shall not stand for re-election; and (vi) the Company shall
recommend, support and solicit proxies at the 2016 Annual Meeting for each of
the 2016 Board Nominees; provided that the Company will use reasonable best
efforts to recommend, support and solicit proxies in favor of the election of
the Cornwall Nominee and the Independent Nominee to the Board at the 2016 Annual
Meeting (including recommending that the Company’s shareholders vote in favor of
the Cornwall Nominee and the Independent Nominee for election in a



1

--------------------------------------------------------------------------------




manner no less rigorous and favorable than the manner in which the Company
recommends, support and solicits proxies in favor of the election of the other
2016 Board Nominees in the aggregate). After the 2016 Annual Meeting and through
the completion of the 2017 annual meeting of shareholders (the “2017 Annual
Meeting”), the Board shall not increase the size of the Board to more than six
directors other than by unanimous vote of the directors then in office. If, at
any time while the Cornwall Nominee serves on the Board, Cornwall and its
Affiliates, collectively, cease to have net “long” ownership (direct or
beneficial) of at least 1,600,000 shares (as adjusted for any stock dividends,
combinations, splits, recapitalizations and similar pro rata adjustments) of
common stock of the Company (the “Common Stock”), net of any shares of Common
Stock with respect to which Cornwall holds a short or short-equivalent position,
the Cornwall Nominee agrees to, and Cornwall shall cause the Cornwall Nominee
to, resign from the Board with immediate effectiveness, and the Company and
Cornwall will have no further obligations with respect to each other under this
Agreement. For purposes of the preceding sentence, the term “ownership” shall be
deemed to require voting power over and full economic exposure to the shares of
Common Stock, shared only with Affiliates of Cornwall.
(c)    For so long as the Cornwall Nominee serves on the Board, but subject to
compliance with NASDAQ listing requirements regarding independence of directors
and committee members, the Cornwall Nominee shall (at the option of the Cornwall
Nominee) be appointed to the Compensation Committee and the Strategy and Risk
Policy Committee of the Board (and any equivalent, successor or replacement
committees thereof). In addition, from and after the 2016 Annual Meeting, each
of the Cornwall Nominee and the Independent Nominee shall serve on the board of
directors of Ambac Assurance Corp., so long as such individual serves on the
Board.
(d)    Cornwall agrees and acknowledges that the Cornwall Nominee shall be
required to: (i) so long as it serves on the Board, comply with (and shall also
be entitled to all rights and benefits under) all policies, procedures,
processes, codes, rules, standards and guidelines applicable to members of the
Board as they may be in effect from time to time (including, without limitation,
as to confidentiality), copies of the current versions of which have been made
available to the 2016 Board Nominees and (ii) complete the Company’s standard
director and officer questionnaire and other reasonable and customary director
onboarding documentation required by the Company in connection with the election
of Board members.
(e)     Provided the obligations in Section 1(f) are in full force and effect,
Cornwall agrees to appear in person or by proxy at the 2016 Annual Meeting and
to vote, or cause to be voted, (x) all shares of Common Stock beneficially owned
by Cornwall or any of its Affiliates as of March 29, 2016 (the “Record Date”)
and (y) all other shares of Common Stock over which Cornwall has voting power at
the 2016 Annual Meeting (i) in favor of the 2016 Board Nominees, (ii) in favor
of the Company’s “say-on-pay” proposal, and (iii) in favor of the ratification
of the Company’s auditors.
(f)     From the date hereof through the close of business on the date on which
the 2016 Annual Meeting is completed (including any adjournments or
postponements thereof), Cornwall agrees that neither it nor any of its
Affiliates will (and it shall use reasonable best efforts to cause its
Associates not to), directly or indirectly, in any manner (whether through third
parties or otherwise), other than, in each of cases (i) – (v), in support of and
in favor of the election of all of the 2016 Board Nominees and the other matters
referred to in Section 1(e):
(i)    solicit proxies or written consents of stockholders or conduct any other
type of referendum (binding or non-binding) with respect to, or from the holders
of, the Common Stock, or become a “participant” (as such term is defined in
Instruction 3 to Item 4 of Schedule 14A promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), in or assist any person
not a party to this Agreement (a “Third Party”) in any “solicitation” of any
proxy, consent or other authority (as such terms are defined under the Exchange
Act) to vote any shares of the Common Stock (other than such encouragement,
advice or influence that is consistent with Company management’s recommendation
in connection with such matter);
(ii)    advise, encourage, support or influence any person with respect to the
voting of any securities of the Company at the 2016 Annual Meeting or special
meeting of stockholders, or seek to do so (other than such encouragement, advice
or influence that is consistent with the Company’s recommendation in connection
with such matter);



2

--------------------------------------------------------------------------------




(iii)    seek or encourage any person to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors or with respect to the submission of any
stockholder proposal;
(iv)    other than as provided in this Agreement, seek, alone or in concert with
others, representation on the Board;
(v)    seek or request permission to do any of the foregoing, make any request
to amend, waive or terminate any provision of this Section 1 (including, without
limitation, this Section 1(f)), or make or seek permission to make any public
announcement with respect to any of the foregoing;
(vi)    otherwise act, alone or in concert with others to make or cause to be
made any statement disparaging of the Company, its directors or management
including: (i) in any document or report filed with or furnished to the SEC or
any other governmental agency, (ii) in any press release or other publicly
available format, or (iii) to any analyst, journalist or member of the media
(including without limitation, in a television, radio, newspaper or magazine
interview), or otherwise (it being agreed that the prosecution in good faith of
litigation asserting that the Company has breached its obligations under this
Agreement, in and of itself, shall not constitute a violation of this clause
(vi) to the extent it is necessary in such litigation to describe the facts
underlying the asserted breach).
The restrictions set forth above in this Section 1(f) shall not apply for the
duration of any period that the Company is not in material compliance with its
obligations under Section 1(b), Section 1(c) and Section 8.
(g)    Subject to the last sentence of Section 1(f), for so long as the Cornwall
Nominee continues to serve on the Board, Cornwall on behalf of itself and its
respective Affiliates and Associates agrees to comply with Sections 1(a), 1(e)
and 1(f) as though the references in such sections to the 2016 Annual Meeting
were references to any annual or special meeting of stockholders occurring after
the 2016 Annual Meeting and as though the references in such sections to “2016
Board Nominees” references to the incumbent directors or, if different, the
persons nominated by the Board.
(h)    Notwithstanding anything to the contrary in this Agreement, the Company
agrees that for so long as the Cornwall Nominee is on the Board the Board shall
promptly notify Cornwall in writing of its decision not to nominate any Cornwall
Nominee for election at the 2017 Annual Meeting or any subsequent annual meeting
of shareholders (which written notice, if any, shall in any event not be
delivered any later than 60 days prior to the advance notice deadline for making
director nominations at such upcoming annual meeting).
2.    Representations and Warranties of the Company.
The Company represents and warrants to Cornwall that this Agreement has been
duly authorized, executed and delivered by the Company, and is a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms.
3.    Representations and Warranties of Cornwall.
Cornwall represents and warrants to the Company that this Agreement has been
duly authorized, executed and delivered by Cornwall, is a valid and binding
obligation of Cornwall, enforceable against Cornwall in accordance with its
terms. Cornwall further represents and warrants that, as of the date of this
Agreement, Cornwall and its Affiliates, beneficially own 2,173,003 shares of
Common Stock and, except for such shares, do not currently have, and do not
currently have any right to acquire, any interest in any other debt or equity
securities of the Company or any of its subsidiaries, including, in the case of
Ambac Assurance Corporation, obligations insured by such entity (or any rights,
options or other securities convertible into or exercisable or exchangeable
(whether or not convertible, exercisable or exchangeable immediately or only
after the passage of time or the occurrence of a specified event) for such
securities or any obligations measured by the price or value of any securities
of the



3

--------------------------------------------------------------------------------




Company or any of its subsidiaries, including any swaps or other derivative
arrangements designed to produce economic benefits and risks that correspond to
the ownership of the Common Stock, whether or not any of the foregoing would
give rise to beneficial ownership, and whether or not to be settled by delivery
of Common Stock, payment of cash or by other consideration, and without regard
to any short position under any such contract or arrangement).
4.    Transfer. From the date of this Agreement through the completion of the
2016 Annual Meeting (including any postponements or adjournments thereof), (i)
Cornwall agrees not to transfer or dispose of (other than to its controlled
Affiliates) voting power over any shares of Common Stock set forth in Section 3,
and (ii) Cornwall agrees not to engage in any trading in or with respect to the
Common Stock of the Company that would have the effect of reducing the net
voting power of Cornwall and its Affiliates with respect to the election of
directors at the 2016 Annual Meeting below the voting power of the shares of
Common Stock so referenced in Section 3.
5.    Termination. This Agreement shall terminate on the later of (i) the date
that is six months from the date hereof and (ii) the date that is 30 days after
the Cornwall Nominee ceases to be a director on the Board. The Cornwall Nominee
shall be entitled to resign from the Board at any time in his or her discretion.
6.    Press Release and SEC Filing. Promptly following the execution of this
Agreement, the Company will issue a press release in a form agreed with Cornwall
(the “Agreed Press Release”) announcing this Agreement and any other settlement
agreement entered into with any other stockholder of the Company. Cornwall shall
not make any public announcement or public statement that is inconsistent with
or contrary to the statements made in the Agreed Press Release, except as
required by law or the rules of any stock exchange or with the prior written
consent of the Company.
7.    Specific Performance; Remedies.
The Parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement, in addition to any other remedy to which they are entitled at
law or in equity. FURTHERMORE, EACH OF THE PARTIES HERETO (A) IRREVOCABLY WAIVES
THE RIGHT TO TRIAL BY JURY AND (B) AGREES TO WAIVE ANY BONDING REQUIREMENT UNDER
ANY APPLICABLE LAW, IN THE CASE ANY OTHER PARTY SEEKS TO ENFORCE THE TERMS BY
WAY OF EQUITABLE RELIEF. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS,
INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF
DELAWARE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.
8.    Expenses.
Each Party shall each be responsible for its own fees and expenses incurred in
connection with the negotiation, execution and effectuation of this Agreement
and the transactions contemplated hereby, including, but not limited to, any
matters related to the 2016 Annual Meeting; provided that the Company shall
reimburse Cornwall for all reasonable and documented out-of-pocket costs, fees
and expenses incurred and paid by Cornwall beginning on March 10, 2016 in
connection with its negotiation and execution of this Agreement, provided
further, that in no event shall the costs, fees and expenses to be paid or
reimbursed by the Company pursuant to this Section 8 exceed $150,000.
9.    Severability.
If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and



4

--------------------------------------------------------------------------------




enforceable term, provision, covenant or restriction for any of such that is
held invalid, void or enforceable by a court of competent jurisdiction.
10.    Notices.
Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); or (iii) one business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
Party to receive the same. The addresses and facsimile numbers for such
communications shall be:
If to the Company:
Ambac Financial Group, Inc.
One State Street Plaza, 16th Floor
New York, New York
Facsimile No.: (212) 208-3384
Attention: General Counsel
With copies (which shall not constitute notice) to:
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Facsimile No.: (212) 403-2000
Attention: Mark Gordon
If to Cornwall:
Cornwall Master LP
c/o Cornwall GP, LLC, its General Partner
570 Lexington Ave., Suite 1001
New York, NY 10022
Attention: James Mai, President
Email: jmai@cornwallcapital.com
With a copy (which shall not constitute notice) to:
Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, New York 10166
Attention: Richard J. Birns
Email: RBirns@gibsondunn.com
11.    Applicable Law.
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof that would result in the application of the laws of another
jurisdiction. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the Court of Chancery of the State of
Delaware (or, if any such court declines to accept jurisdiction over a
particular matter, any state or federal court



5

--------------------------------------------------------------------------------




within the State of Delaware) and any appellate court therefrom. Each of the
Parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts. Each of the Parties hereto hereby irrevocably waives,
and agrees not to assert in any action or proceeding with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason, (ii) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (iii) to the fullest extent permitted by applicable
legal requirements, any claim that (A) the suit, action or proceeding in such
court is brought in an inconvenient forum, (B) the venue of such suit, action or
proceeding is improper or (C) this Agreement, or the subject matter of this
Agreement, may not be enforced in or by such courts.
12.    Affiliates and Associates. The obligations of Cornwall herein shall be
understood to apply to each of its Affiliates. Cornwall shall cause its
Affiliates and shall use reasonable best efforts to cause its Associates to
comply with the terms of this Agreement; provided that, the foregoing
notwithstanding, Cornwall shall be severally responsible for any breach or
failure to comply on the part of any of its Affiliates or Associates. As used in
this Agreement, the terms “Affiliate” and “Associate” shall have the respective
meanings set forth in Rule 12b-2 promulgated by the Securities and Exchange
Commission under the Exchange Act, and shall include all persons or entities
that at any time during the term of this Agreement become Affiliates or
Associates of any person or entity referred to in this Agreement (provided that
neither “Affiliate” nor “Associate” shall include any entity whose equity
securities are registered under the Exchange Act (or are publicly traded in a
foreign jurisdiction), solely by reason of the fact that a principal of Cornwall
serves as a member of its board of directors or similar governing body, unless
Cornwall otherwise controls such entity (as the term “control” is defined in
Rule 12b-2 promulgated by the SEC under the Exchange Act) and no entity shall be
an Associate solely by reason of clause (1) of the definition of Associate in
Rule 12b-2 if it is not otherwise an Affiliate). Each of Cornwall and the
Company shall be responsible for any breach of the terms of this Agreement by
such persons, as applicable. The Company shall cause its directors, officers and
controlled Affiliates to comply with the terms of this Agreement.
13.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each Party and delivered to the
other Party (including by means of electronic delivery or facsimile).
14.    Entire Agreement; Amendment and Waiver; Successors and Assigns; Third
Party Beneficiaries. This Agreement contains the entire understanding of the
Parties hereto with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
between the Parties other than those expressly set forth herein. No
modifications of this Agreement can be made except in writing signed by an
authorized representative of each of the Parties. No failure on the part of
either Party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such Party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law. The terms and conditions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the Parties hereto
and their respective successors, heirs, executors, legal representatives, and
permitted assigns. No Party shall assign this Agreement or any rights or
obligations hereunder without, with respect to either Party, the prior written
consent of the other Party. This Agreement is solely for the benefit of the
Parties hereto and is not enforceable by any other persons.
[The remainder of this page intentionally left blank]





6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date first above written.
AMBAC FINANCIAL GROUP, INC.
 
 
 
By:
/s/ Stephen M. Ksenak
 
Name:
Stephen M. Ksenak
 
Title
Senior Managing Director and General Counsel




[Signature Page – Cornwall Support Agreement]



--------------------------------------------------------------------------------






CORNWALL MASTER LP
By: Cornwall GP, LLC, its General Partner
 
 
 
By:
/s/ James Mai
 
Name:
James Mai
 
Title
President




[Signature Page – Cornwall Support Agreement]

